DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "600" and "601" have both been used to designate the lure (specification pages 10-11).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "603" and "609" have both been used to designate the one or more anchorage apertures (specification pages 10).  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “601” has been used to designate the lure body, complimentary aperture, and anchorage aperture (specification page 9).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “609” has been used to designate the barb and the one or more anchorage apertures (specification page 10).  

The drawings are objected to because in Fig 6A-B, reference numeral 601 (defined as the one or more complimentary apertures on specification page 9) appears to point to a solid portion of the lure.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature canceled from the claims: 
The one or more barb body apertures include a conical shape (claim 5)
A the hook channel defined longitudinally in the lure body through the barb body apertures, wherein the hook channel includes a smaller diameter or other outer dimension then the one or more barb body apertures (claim 7)
The hook structure defines an exact negative space for the entire positive structure of the hook structure (claim 8)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
There appears to be a typo in claim 1, line 2: “wherein the lure body defines one or more complimentary apertures have
There appears to be a typo in claim 7, line 3: “or other outer dimension that the one or more …”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear whether the hook structure is claimed by the applicant. For examination purposes, the claims will be treated on their merits and evaluated as best understood. It is assumed by the examiner that the hook structure is positively recited. 
Claims 2-15 are indefinite because they depend upon claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-12, and 15 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Pippert (US Patent No 4,839,983). 
Regarding claim 1, Pippert discloses a lure (lure; Fig 1-4), comprising: a lure body (lure body member 10), wherein the lure body defines one or more complimentary apertures (primary cavity 24) have a complimentary shape to at least a portion of a hook structure (insert 12 with hook 22 and lug 20) capable of receiving and complimenting the shape of at least a portion of the hook structure (Fig 3).  
Regarding claim 2, Pippert discloses the lure of claim 1 as previously discussed. Pippert further discloses the one or more complimentary apertures (primary cavity 24) include one or more anchorage apertures (channel 26) capable of receiving one or more barbs (channel 26 receives lug 20; col 4, lines 19-20) extending from a barb body (lug 20) of the hook structure (insert 12 with hook 22 and lug 20).  
Regarding claim 3, Pippert discloses the lure of claim 2 as previously discussed. Pippert further discloses the one or more anchorage apertures (channel 24) extend transverse to a length and a width of the lure body (Figs 1-3). 
Regarding claim 4, Pippert discloses the lure of claim 3 as previously discussed. Insomuch as applicant’s one or more complimentary apertures include one or more barb body apertures defined adjacent to the anchorage apertures, Pippert discloses the one or more 
Regarding claim 9, Pippert discloses the lure of claim 1 as previously discussed. Insomuch as applicant’s lure body defines an exact negative space for the entire positive structure of the hook structure, Pippert discloses the lure body (lure body member 10) defines an exact negative space for the entire positive structure (Fig 3) of the hook structure (insert 12 with hook 22 and lug 20). 
Regarding claim 10, Pippert discloses the lure of claim 1 as previously discussed. Insomuch as applicant’s hook structure is disposed within the lure body, Pippert discloses the hook structure disposed within the lure body (insert 12 in lure body member 10 as seen in Fig 3).  
Regarding claim 11, Pippert discloses the lure of claim 10 as previously discussed. Pippert further discloses the hook structure (insert 12) includes one or more barbs (lug 20 of insert 12), each barb extending laterally from a respective barb body (lug 20 extends from the side of shank 18; Fig 1-3) into a respective anchorage aperture of the one or more anchorage apertures (channel 26).  
Regarding claim 12, Pippert discloses the lure of claim 11 as previously discussed. Pippert further discloses wherein each barb body (lug 20) is shaped to be compressed by the lure body (lure body member 10) to urge the barb body in a longitudinal direction to contact and/or compress each barb against a wall defining each anchorage aperture (channel 26).  
Regarding claim 15, Pippert discloses the lure of claim 1 as previously discussed. Pippert discloses the lure body (lure body member 10) defines a fishing lure shape (Figs 1-4 and col 3, lines 65-68). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected, as best understood, under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pippert (US Patent No 4,839,983) in view of Kim (US Pub No 2008/0168700 A1). 
Regarding claim 5, Pippert discloses the lure of claim 4 as previously discussed. Insomuch as applicant’s one or more barb body apertures include a conical shape, Pippert discloses the one or more barb body apertures include a conical shape (col 4 line 61- col 5 line 3; Figs 1-4).  

Claims 6 and 13-14 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Pippert (US Patent No 4,839,983) in view of Kim (US Pub No 2008/0168700 A1).
Regarding claim 6, Pippert in view of Kim discloses the lure of claim 5 as previously discussed. The device as modifies by Kim discloses the one or more complimentary apertures includes two complimentary barb body apertures, and the one or more anchorage apertures include two anchorage apertures, each adjacent to a respective barb body aperture (as seen in Figs 4-5).   
Regarding claim 13, Pippert discloses the lure of claim 12 as previously discussed. Pippert discloses a barb body (lug 20) of a lure body (lure body member 10). Pippert discloses the claimed invention except for each barb body includes a conical shape. However, Kim discloses each barb body includes a conical shape (tapered engagement protrusions 134a; Figs 4-5). It would have been obvious to one having ordinary skill in the art to modify the invention 
Regarding claim 14, Pippert in view of Kim discloses the lure of claim 13 as previously discussed. Kim further discloses the conical shape widens away from a hook portion of the hook structure (Figs 4-5) such that the lure body urges the hook upward.  
Claims 7-8 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable Pippert (US Patent No 4,839,983).
Regarding claim 7, Pippert discloses the lure of claim 4 as previously discussed.
Insomuch as applicant’s lure further comprises a hook channel defined longitudinally in the lure body through the barb body apertures, Pippert discloses a hook channel (cavity 24) defined longitudinally in the lure body (lure body member 10) through the barb body apertures (channel 26). 
Pippert discloses the claimed invention except for the hook channel includes a smaller diameter or other outer dimension than the one or more barb body apertures.  It would have been an obvious matter of design choice to dimension the hook channel diameter or other outer dimension such that it is smaller than the one or more barb body apertures, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions 
Regarding claim 8, Pippert in view of Kim discloses the lure of claim 7 as previously discussed. Insomuch as applicant’s lure comprises a back cut channel defining a planar space longitudinally and transverse to the width of the lure body, wherein the back cut channel is connected to the hook channel and capable of receiving a hook portion of the hook structure and allowing the hook portion to extend outwardly from the lure body. Pippert discloses a back cut channel (cavity 24) defining a planar space (Fig 2) longitudinally and transverse to the width of the lure body (lure body member 10), wherein the back cut channel is connected to the hook channel (cavity 24) and capable of receiving a hook portion of the hook structure and allowing the hook portion to extend outwardly from the lure body (Figs 1-4).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Morales (US Pub No 10,398,135), Hayden (US Patent No 4,550,521), Paoletta, Jr. (US Patent No 5,517,781) and Vercellone et al. (4,064,646)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                       

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644